EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kenneth Mitchell on March 8, 2021.
The application has been amended as follows: 
In Claim 23, Lines 5 - 6, “wherein at least one polyol carrier compound is selected from each of two groups of compounds, wherein” has been substituted with --wherein at least one polyol carrier compound is selected from a first group and at least one other polyol carrier compound is selected from a second group, wherein--
In Claim 26, Lines 2 – 3, “lignin is prepared from a process consisting of a Kraft” has been substituted with --lignin is prepared from a Kraft--
In Claim 26, Line 4, “and a steam” has been substituted with --or a steam--
In Claim 27, Lines 5 - 6, “at least one polyol carrier compound is selected from each of two groups of compounds wherein, the” has been substituted with                                    --at least one polyol carrier compound is selected from a first group and at least one other polyol carrier compound is selected from a second group, wherein the--

In Claim 30, Lines 2 – 3, “lignin is prepared from a process consisting of a Kraft” has been substituted with --lignin is prepared from a Kraft--
In Claim 30, Line 4, “and a steam” has been substituted with --or a steam--

The following is an examiner’s statement of reasons for allowance: the prior art does not teach the instantly claimed methods of forming a lignin-based fire-retardant thermoplastic or lignin-based fire-retardant polyol in which lignin and polyol carrier compounds selected from the instantly claimed first and second groups are mixed together and heated to form a hot, miscible liquid mixture.  US 6,054,562 to Kurple (hereinafter Kurple ‘562) corresponds to the closest prior art, teaching a process in which a lignin and polyol are combined.  The process of Kurple differs from that of the instant claims in that none of the polyol carrier compound species from either of the first or second groups of the instant claims are taught, much less combined with lignin as in the instant claims.  WO 2015/083092 to Grünbauer et al. was applied in the outstanding prior art rejections, as it teaches the concept combining flame retardants with lignin polyols.  However, WO 2015/083092 to Grünbauer et al. is no longer properly applied as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA A RIOJA/            Primary Examiner, Art Unit 1768